         Case 5:20-cv-03556-BLF Document 61 Filed 01/04/21 Page 1 of 7




     John E. Schmidtlein, SBN 163520
 1   Benjamin M. Greenblum (pro hac vice)
 2   WILLIAMS & CONNOLLY LLP
     725 Twelfth Street, N.W.
 3   Washington, DC 20005
     Telephone: (202) 434-5000
 4   Facsimile: (202) 434-5029
     Email: jschmidtlein@wc.com
 5
     Email: bgreenblum@wc.com
 6
     Attorneys for Defendants
 7

 8

 9

10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN JOSE DIVISION
13

14                                             )   Case No. 20-cv-03556-BLF
                                               )
15   IN RE GOOGLE DIGITAL                      )
     ADVERTISING ANTITRUST                     )   DEFENDANTS’ ADMINISTRATIVE
16   LITIGATION                                )   MOTION TO CONSIDER WHETHER CASES
17                                             )   SHOULD BE RELATED
                                               )
18                                             )
                                               )
19                                             )
                                               )   Hon. Beth Labson Freeman
20                                             )
21

22

23

24

25

26

27

28
       DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                       20-CV-03556-BLF
          Case 5:20-cv-03556-BLF Document 61 Filed 01/04/21 Page 2 of 7




 1              Defendants Google LLC, Alphabet Inc., and YouTube, LLC (“Defendants”) hereby move to

 2   relate the third of three newly filed putative class actions, Sterling International Consulting Group v.

 3   Google LLC, No. 20-cv-09321-JCS (complaint filed on Dec. 23, 2020) (“Sterling”), to the ongoing

 4   In re Google Digital Advertising Antitrust Litigation (“Digital Ads Litigation”). Sterling follows on

 5   the heels of two other putative class actions filed in this District earlier in December that Defendants

 6   have also moved to relate to the Digital Ads Litigation. Defs.’ Mot. to Relate Sweepstakes Today

 7   (ECF 55); Defs.’ Mot. to Relate Genius Media (ECF 57). The same arguments in favor of relation

 8   apply with equal force to all three of these new actions, which are substantially similar to each other

 9   and to the Digital Ads Litigation.

10                                                 BACKGROUND

11              Although the Sterling action is new, its allegations are familiar. Since May of last year, this

12   Court has presided over the Digital Ads Litigation, a consolidated putative class action premised on

13   the assertion that Defendants engaged in a “scheme to monopolize the market for brokering display

14   advertising” through their alleged “control” of “the ‘ad tech stack’ comprising the intermediary

15   services between advertisers, which pay to place digital advertisements, and publishers paid to place

16   those ads on their websites.” Digital Ads Litigation Am. Compl. (ECF 52) ¶¶ 1, 3. The Sterling

17   complaint advances the same overarching theory of liability based on largely the same alleged

18   conduct, asserting that Defendants carried out a “scheme” to “capture a dominant share of the

19   revenues associated with services required to place open-web display ads” by purportedly exerting

20   “control” over the “dominant services at each level of the Ad Tech Stack.” Sterling Compl. (Ex. A)

21   ¶¶ 1, 6.

22              The Sterling plaintiff seeks to pursue these allegations on behalf of “[a]ll Publishers that sell

23   digital display advertising inventory through a Google publisher ad server targeting consumers in the

24   United States between December 23, 2016 and the date the Court certifies the Class.” Id. ¶ 172. The

25   members of that putative class—including the Sterling plaintiff itself—would be members of the

26   class that the Digital Ads Litigation plaintiffs seek to certify, which encompasses “[a]ll persons and

27   entities in the United States that, from January 1, 2016 to the present, used Google’s display

28                                                        -1-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
         Case 5:20-cv-03556-BLF Document 61 Filed 01/04/21 Page 3 of 7




 1   advertising services to (1) place an ad on a website operated by another entity (advertisers) or (2)

 2   place an ad from a third party on their own website (publishers).” Digital Ads Litigation Am.

 3   Compl. ¶ 225.

 4          The complaints also allege the same anticompetitive conduct on behalf of the same

 5   “publishers.” For example, the plaintiffs in both cases allege that Defendants: “dominate[d] the Ad

 6   Tech Stack with a series of acquisitions” of companies such as DoubleClick and AdMob (Sterling

 7   Compl. ¶¶ 68–72; see Digital Ads Litigation Am. Compl. ¶¶ 62–63, 69–70); refused to provide

 8   “Google’s data for ad targeting and attribution purposes” to advertisers that do not “buy ad space

 9   through Google’s buying platforms” (Sterling Compl. ¶¶ 75–77; see Digital Ads Litigation Am.

10   Compl. ¶¶ 102–07); “require[d] Publishers to use [Google’s] ad server products to access its

11   auctions” by merging two “separate products” (Sterling Compl. ¶ 78; see Digital Ads Litigation Am.

12   Compl. ¶ 122); “refuse[d] to allow [Google’s] ad exchange to participate in header bidding auctions”

13   (Sterling Compl. ¶¶ 103–112; see Digital Ads Litigation Am. Compl. ¶¶ 142–43); and “prevent[ed]

14   Publishers from collecting their own data on users” by adopting an “‘accelerated mobile pages’

15   (‘AMP’) format” (Sterling Compl. ¶ 128; see Digital Ads Litigation Am. Compl. ¶¶ 155–58).

16          According to the plaintiffs in both cases, this same alleged conduct “foreclose[d] other Ad

17   Tech Stack service providers from competing for advertisers and Publishers.” Sterling Compl.

18   ¶ 145; see Digital Ads Litigation Am. Compl. ¶¶ 207–09 (alleging that “[a]bsent Google’s conduct,

19   each segment of the display advertising market would have been significantly more competitive,”

20   which “would have benefited both the advertisers and the publishers”). The complaints demand

21   overlapping forms of relief, including damages purportedly sustained by the “publishers” that would

22   be members of both putative classes and “injunctive relief barring Google from engaging in the

23   anticompetitive Scheme alleged.” Sterling Compl. ¶¶ 188–89; see Digital Ads Litigation Am.

24   Compl. ¶¶ 243–44, Prayer for Relief.

25                                               ARGUMENT

26          “An action is related to another when: (1) The actions concern substantially the same parties,

27   property, transaction or event; and (2) It appears likely that there will be an unduly burdensome

28                                                    -2-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
          Case 5:20-cv-03556-BLF Document 61 Filed 01/04/21 Page 4 of 7




 1   duplication of labor and expense or conflicting results if the cases are conducted before different

 2   Judges.” L.R. 3-12(a). Both requirements are satisfied here.

 3       I.      Sterling and Digital Ads Litigation Concern Substantially the Same Parties, Property,

 4               Transaction, or Event.

 5            Same Parties. Actions “concern substantially the same parties” where, as here, they involve

 6   the same defendant and a request to certify “overlapping classes.” E.g., In re Facebook Privacy

 7   Litig., 2010 WL 5387616, at *1 (N.D. Cal. Dec. 21, 2010). That overlap is unquestionably present in

 8   these cases, as Sterling’s putative class of “[p]ublishers that sell digital display advertising inventory

 9   through a Google publisher” (Sterling Compl. ¶ 172) is subsumed within the Digital Ads Litigation

10   plaintiffs’ alleged class of persons who “used Google’s display advertising services to … place an ad

11   from a third party on their own website (publishers)” (Digital Ads Litigation Am. Compl. ¶ 225).

12            For the purpose of determining relation, it is immaterial that the Digital Ads Litigation

13   plaintiffs seek to certify a broader class that includes not only “publishers,” but also “advertisers.”

14   Id. The breadth of the alleged class does not diminish the dispositive observation that the Sterling

15   plaintiff and many or all of the publishers that it seeks to represent would be members of the putative

16   class alleged in the Digital Ads Litigation. See, e.g., Zakinov v. Ripple Labs, Inc., 2020 WL

17   2768966, at *2 (N.D. Cal. May 28, 2020) (concluding that two “actions concern substantially the

18   same parties” because “if the court were to certify the [first plaintiff’s] class, [the second plaintiff]

19   would be included among its membership”). It is also immaterial for purposes of relation that

20   Defendants contend that the plaintiffs in the Digital Ads Litigation “do not have standing to bring

21   claims on behalf of publishers.” Defs.’ Mot. to Dismiss (ECF 41) at 5. Whether Defendants will

22   present viable defenses to the competing plaintiffs’ claims does not affect whether the actions

23   presently “concern substantially the same parties.” See, e.g., Zakinov, 2020 WL 2768966, at *2 n.2.

24            Overlapping Allegations of Anticompetitive Conduct. Even if the Digital Ads Litigation

25   plaintiffs were ultimately limited to representing a class of only “advertisers,” it remains beyond

26   dispute that they attack the same conduct concerning display advertising as the “publisher” class that

27   the Sterling plaintiff seeks to represent. See supra, 2; infra, 4. The cases therefore would still be

28                                                     -3-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
         Case 5:20-cv-03556-BLF Document 61 Filed 01/04/21 Page 5 of 7




 1   related because they “concern substantially the same … property, transaction or event.” L.R. 3-

 2   12(a); see Pepper v. Apple Inc., 2019 WL 4783951, at *1 (N.D. Cal. Aug. 22, 2019) (explaining that

 3   “Local Rule 3-12(a)(1) allows for relation of actions even where plaintiff classes differ, including

 4   classes of consumers as opposed to content creators”).

 5          As discussed, both cases are premised on Defendants’ alleged “control” of “the dominant

 6   services at each level of the Ad Tech Stack” (Sterling Compl. ¶ 6), i.e., the “set of intermediary

 7   exchanges and platforms that advertisers and publishers use to buy, sell, and place display ads”

 8   (Digital Ads Litigation Am. Compl. ¶ 48). Although advertisers that buy display ads and publishers

 9   that sell ad space are alleged to occupy opposite “end[s] of the Ad Tech Stack,” the cases are related

10   because both complaints rely on the same purportedly anticompetitive transactions and events to

11   allege that “Google forecloses other Ad Tech Stack service providers from competing for advertisers

12   and Publishers.” Sterling Compl. ¶¶ 35–36, 145; see, e.g., Digital Ads Litigation Am. Compl.¶¶ 59–

13   61 (alleging that “Google now dominates and controls the ad stack as a whole” by virtue of the same

14   acquisitions alleged in the Sterling complaint); see also supra, 2.

15          A Court in this District recently reached the same conclusion in relating an antitrust action by

16   a class of consumers who purchased apps for their Apple iPhones (i.e., buyers) to actions brought by

17   classes of app developers (i.e., sellers). Pepper, 2019 WL 4783951, at *1. “Although plaintiffs’

18   relationships to defendant differ,” the Court explained, “the alleged breakdown in those

19   relationships, which form the bases of plaintiffs’ complaints, center around the same technology and

20   economic structures.” Id. The case for relation is all the more compelling here, because the Sterling

21   plaintiff’s claims on behalf of “publishers” are expressly grounded in Defendants’ alleged conduct

22   “on the advertiser side of the Ad Tech Stack.” Sterling Compl. ¶ 11 (emphasis added); e.g., id.

23   ¶¶ 10–11 (alleging that Google “used its positions at other levels of the Ad Tech Stack to control

24   Publishers’ access to [its] pool of advertiser demand” and that “advertisers who want to display ads

25   on Google’s Publisher-clients must use Google’s advertising-facing products”).

26          In short, these cases bear scant resemblance to those in which distinct classes of plaintiffs rely

27   on different conduct to advance different theories of liability. Compare, e.g., Ortiz v. CVS Caremark

28                                                    -4-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
          Case 5:20-cv-03556-BLF Document 61 Filed 01/04/21 Page 6 of 7




 1   Corp., 2013 WL 12175002, at *2 (N.D. Cal. Oct. 15, 2013) (declining to relate putative class actions

 2   where the “theory of liability that is the backbone of the [first plaintiff’s] claims is never mentioned

 3   in the [the second plaintiff’s] complaint” (emphasis added)). Relation is warranted because the

 4   complaints allege the same transactions and events in attempting to assert antitrust violations

 5   concerning the same “ad tech stack.” See Pepper, 2019 WL 4783951, at *1 (relating cases because

 6   “they are underlined by the same operative facts—Apple’s alleged monopolization of the distribution

 7   and sale of iPhone apps”).

 8       II.      Conducting the Actions before Different Judges Would Result in Unduly

 9                Burdensome Duplication of Labor and Expense.

10             The second prong of Local Rule 3-12(a) is also satisfied here because it “appears likely that

11   there will be an unduly burdensome duplication of labor and expense or conflicting results” absent

12   relation. Notably, that would be the case even if the Digital Ads Litigation plaintiffs lack standing to

13   pursue the publishers’ claims. Because the claims asserted on behalf of publishers are predicated in

14   part on Defendants’ alleged conduct “on the advertiser side of the Ad Tech Stack” and involve

15   “Google’s advertiser-facing products” (Sterling Compl. ¶ 11), relation will allow for “significant

16   economies … in terms of case management and resolution of motions inextricably tied to an

17   understanding of the technology, platform markets, and the transactions at issue.” Pepper, 2019 WL

18   4783951, at *1. The resolution of Defendants’ motion to dismiss claims concerning the same

19   allegedly anticompetitive conduct, and the legal viability more generally of the claims brought in

20   both cases, should not burden two Courts and thereby risk inconsistent results. That risk is

21   particularly acute here in light of the potentially overlapping injunctive relief sought by the plaintiffs

22   on behalf of both publishers and advertisers. E.g., Sterling Compl. ¶ 206; Digital Ads Litigation Am.

23   Compl., Prayer for Relief; see Pepper, 2019 WL 4783951, at *2 (observing that “courts routinely

24   relate cases in which the theories of damages differ” and concluding that “the fact that both sets of

25   plaintiffs seek injunctive relief presents a sufficient risk of inconsistent results to warrant relation”).

26                                                CONCLUSION

27             For the foregoing reasons, the Sterling action should be related to the Digital Ads Litigation.

28                                                      -5-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF Document 61 Filed 01/04/21 Page 7 of 7




 1   DATED: January 4, 2021             WILLIAMS & CONNOLLY LLP

 2                                      By: /s/ John E. Schmidtlein
 3                                      John E. Schmidtlein, SBN 163520
                                        Benjamin M. Greenblum (pro hac vice)
 4                                      WILLIAMS & CONNOLLY LLP
                                        725 Twelfth Street, N.W.
 5                                      Washington, DC 20005
                                        Telephone: (202) 434-5000
 6
                                        Facsimile: (202) 434-5029
 7                                      Email: jschmidtlein@wc.com
                                        Email: bgreenblum@wc.com
 8
                                        Attorneys for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        -6-
     DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                    5:20-CV-03556-BLF
